DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference # 9 is in the figures but is not mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract in the Instant Application is les then the 50 word minimum.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 & 2 are objected to because of the following informalities:  there are apparent typos in claim 1, line 5 & claim 2, line 7, both being an extra space between the word shaft and the punctuation.  In claim 1 line 5, “output shaft ,” should be -- output shaft, --.  In claim 2, line 7, “output shaft ;” should be -- output shaft; --.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
The electronic means in claims 9-12 & 15 are disclosed as the position sensors 33 for the output shaft and the position sensor 34 for the output lever.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 7 ends in a “;”.  It is unclear if there is more to the claim or if this is supposed to be a period.  For compact prosecution, the Examiner is interpreting the semicolon at the end of claim 7 as a period.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (WO Pub No. 2011/048399 A1).  
Regarding claim 1
	Taylor teaches a flight control actuator (See figure 3, ref # 34) for actuating an aircraft flight control system, (See figure 1) the flight control actuator (See figure 3, ref # 34) comprising: a gearbox; (See page 5, lines 27-31) an output shaft attached to the gearbox; (See page 5, lines 27-31) and an output lever (See figures 4 & 5, ref # 48-54) provided on the output shaft, wherein the output lever is declutchable (See figures 4 & 5, ref # 68) from the output shaft.  (See page 5, lines 6-26)  

Regarding claim 7
	Taylor teaches further comprising: a first set of position sensors (See figures 4 & 5, ref # 70) disposed on the output shaft.  (See page 6, lines 3-7)  

Regarding claim 8
	Taylor teaches further comprising: a second set of position sensors (See figures 4 & 5, ref # 72) provided on the output lever.  (See page 6, lines 3-15 & figures 4 & 5, ref # 48-54/58-64)  

Regarding claim 9


Regarding claim 10
	Taylor teaches wherein; said electronic means is configured to automatically declutch the flight control actuator in response to a detection of a jam within said flight control actuator.  (See page 9, lines 17-29)  

Regarding claim 11
	Taylor teaches wherein; said electronic means is configured to detect an erroneous declutch by comparing readings from the first set of position sensors (See figures 4 & 5, ref # 70) and the second set of position sensors.  (See page 9, lines 17-31, page 10, lines 1-21, & figures 4 & 5, ref # 72)  

Regarding claim 12
	Taylor teaches wherein; said electronic means is configured to automatically re-clutch the flight control actuator upon detection of an erroneous declutch.  (See page 9, lines 17-31, page 10, lines 1-21, & figures 4 & 5)  

Regarding claim 13
	Taylor teaches an aircraft flight control system (See figures 1, 4, & 5) comprising: a steering component; the flight control actuator; (See figure 3, ref # 34) and a linkage assembly 

Regarding claim 14
	The operation of the apparatus of claim 1 meets the limitation of the method of claim 14.  

Regarding claim 15
	The operation of the apparatus of claims 9 & 10 meets the limitation of the method of claim 15.  

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Above objections, need addressed.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, 
The prior art does not disclose or suggest the claimed “a plunger positioned in a first axial position within the output shaft” in combination with the remaining claim elements as set forth in claim 2.  
Regarding claim 3 
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Ingleton (WO Pub No. 2016/083801 A1) discloses method and a flight control actuator for actuating an aircraft flight control system, the flight control actuator comprising: a gearbox; an output shaft attached to the gearbox; and an output lever provided on the output shaft, wherein the output lever is declutchable from the output shaft; further comprising: electronic means to automatically detect a jam within the flight control actuator; wherein; said electronic means is configured to automatically declutch the flight control actuator in response to a detection of a jam within said flight control actuator; and an aircraft flight control system comprising: a steering component; the flight control actuator; and a linkage assembly connected between the flight control actuator and the steering component.  The reference Shutt (US Patent No. 3,964,318) discloses a flight control actuator, wherein: the output lever comprises an inner diameter through which the output shaft passes, wherein there is provided at least one indentation in said inner diameter; wherein the output shaft comprises a hollow cylindrical member with at least one hole provided at the axial position of the at least one indentation of the output lever; said flight control actuator further comprising: .  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556.  The examiner can normally be reached on M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647